Exhibit 99.1 Mueller Industries, Inc. Reports Fourth Quarter Results and Fiscal 2013 Earnings MEMPHIS, Tenn., February 5, 2014 Mueller Industries, Inc. (NYSE: MLI) announced today that net income for the fiscal year ended December 28, 2013 was $172.6 million, or $6.11per diluted share, on net sales of $2.16 billion.This compares to fiscal 2012 net income of $82.4 million, or $2.31 per diluted share, on net sales of $2.19 billion. Net income for the fiscal years of 2013 and 2012 include several unusual items.Excluding these unusual items, the Company’s net income for fiscal 2013 was $86.4 million, or $3.06 per diluted share, compared with $75.9 million, or $2.12 per diluted share, for fiscal 2012.Consequently, the Company’s earnings attributable to normal operations in 2013 increased by 13.8 percent, and earnings per diluted share attributable to normal operations increased 44.3 percent, which was also affected by the repurchase of 10.4 million outstanding shares in September 2012.A reconciliation of reported net income and earnings per diluted share to net income and earnings per diluted share excluding unusual items is included with the financial tables attached to this earnings release. For the fourth quarter of 2013, the Company recorded net income of $15.4 million, or 54 cents per diluted share, on net sales of $487.7 million, compared with net income of $16.4 million, or 58 cents per diluted share, on net sales of $504.0 million in the fourth quarter of 2012. Unit volumes for the quarter and for the year increased.The decline in net sales for both periods was caused by decreases in copper prices.The average price of copper was 27 cents per pound lower for the year and 32 cents per pound lower for the fourth quarter. For the fourth quarter of 2013, cash generated from operations was $58.5 million, ending the year with $311.8 million of cash on hand and a current ratio of 3.8 to 1.Year ending net book value per share was $24.85, of which $11.02 per share was cash. During the fourth quarter of 2013, the Company completed the acquisition of Howell Metal Company and entered into a definitive agreement to acquire KME’s Yorkshire Copper Tube business, which is subject to regulatory approval.Both Howell and Yorkshire are well established manufacturers of copper tube with strong brands.These acquisitions support the Company’s strategy to grow its core businesses. Regarding the outlook, Greg Christopher, Mueller’s CEO said, “The recovery in the housing market continues to advance but at an uneven pace.Higher mortgage rates in mid-2013 caused turbulence in the market, but for the year as a whole, approximately 923,000 homes and apartments were started, 18 percent more than in 2012.We still have a way to go to reach the housing construction levels of 2007 and before. “Non-residential building activity in 2013 showed little change from 2012.However, activity in this sector is starting to improve which may result in increased revenues.” Page 1 of 6 Mueller Industries, Inc. is a leading manufacturer of copper tube and fittings; brass and copper alloy rod, bar and shapes; aluminum and brass forgings; aluminum and copper impact extrusions; plastic fittings and valves; refrigeration valves and fittings; and fabricated tubular products.Mueller’s operations are located throughout the United States and in Canada, Mexico, Great Britain, and China.Mueller’s business is importantly linked to: (1) the construction of new homes; (2) the improvement and reconditioning of existing homes and structures; and (3) the commercial construction market that includes office buildings, factories, hotels, hospitals, etc. ***** Statements in this release that are not strictly historical may be “forward-looking” statements, which involve risks and uncertainties.These include economic and currency conditions, continued availability of raw materials and energy, market demand, pricing, competitive and technological factors, and the availability of financing, among others, as set forth in the Company’s SEC filings.The words “outlook,” “estimate,” “project,” “intend,” “expect,” “believe,” “target,” “pro forma,” and similar expressions are intended to identify forward-looking statements.The reader should not place undue reliance on forward-looking statements, which speak only as of the date of this report.The Company has no obligation to publicly update or revise any forward-looking statements to reflect events after the date of this report. CONTACT Jeffrey A. Martin (901)753-3226 Page 2 of 6 MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) FortheQuarterEnded FortheYearEnded (In thousands, except per share data) December28, 2013 December29, 2012 December28, 2013 December29, 2012 Net sales $ Cost of goods sold Depreciation and amortization Selling, general, and administrative expense Insurance settlements — — ) ) Gain on sale of plastic fittings manufacturing assets — — ) — Impairment charges — — — Litigation settlements — ) — ) Severance — — Operating income Interest expense ) Other income (expense), net ) Income before income taxes Income tax expense ) Consolidated net income Net loss (income) attributable to noncontrolling interest ) ) ) Net income attributable to Mueller Industries, Inc. $ Weighted average shares for basic earnings per share Effect of dilutive stock-based awards Adjusted weighted average shares for diluted earnings per share Basic earnings per share $ Diluted earnings per share $ Dividends per share $ Summary Segment Data: Net sales: Plumbing & Refrigeration Segment $ OEM Segment Elimination of intersegment sales ) Net sales $ Operating income: Plumbing & Refrigeration Segment $ OEM Segment Unallocated expenses ) Operating income $ Page 3 of 6 MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands) December28, 2013 December29, 2012 ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventories Other current assets Total current assets Property, plant, and equipment, net Other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current portion of debt $ $ Accounts payable Other current liabilities Total current liabilities Long-term debt Pension and postretirement liabilities Environmental reserves Deferred income taxes Other noncurrent liabilities Total liabilities Total Mueller Industries, Inc. stockholders’ equity Noncontrolling interest Total equity $ $ Page 4 of 6 MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Year Ended (In thousands) December28, 2013 December29, 2012 Cash flows from operating activities Consolidated net income $ $ Reconciliation of consolidated net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Insurance settlements ) ) Insurance proceeds – noncapital related Gain on sale of plastic fittings manufacturing assets ) — (Gain) loss on disposal of properties ) Impairment charges — Deferred income taxes ) Income tax benefit from exercise of stock options ) ) Changes in assets and liabilities, net of businesses acquired: Receivables ) Inventories ) Other assets ) Current liabilities ) Other liabilities ) Other, net Net cash provided by operating activities Cash flows from investing activities Capital expenditures ) ) Acquisition of businesses ) ) Insurance proceeds for property and equipment Net (deposits into) withdrawals from restricted cash balances ) Proceeds from the sales of assets Net cash used in investing activities ) ) Cash flows from financing activities Dividends paid to stockholders of Mueller Industries, Inc. ) ) Debt issuance cost ) ) Issuance of long-term debt — Issuance (repayment) of debt by joint venture, net ) Net cash used to settle stock-based awards ) ) Repurchase of common stock — ) Repayments of long-term debt ) ) Income tax benefit from exercise of stock options Net cash used in financing activities ) ) Effect of exchange rate changes on cash Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Page 5 of 6 MUELLER INDUSTRIES, INC. Reconciliation of Net Income as Reported to Pro Forma Without Unusual Items (Unaudited) Earnings attributable to normal operations without the impact of the following unusual items is a measurement not derived in accordance with generally accepted accounting principles (GAAP).Excluding the unusual items is useful as it measures the operating results that are the outcome of daily operating decisions made in the normal course of business.Reconciliation of earnings attributable to normal operations without unusual items to net income as reported is as follows: For the Year Ended December 28, 2013 Impact of As Reported Insurance Settlement Gain on Plastic Sale Other (In thousands, except per share data) Impairments Pro forma Operating income $ $ ) $ ) $ $ $ Interest expense ) — ) Other income, net — — — ) Income before income taxes ) ) ) Income tax expense ) ) ) Consolidated net income ) ) ) Net income attributable to non-controlling interest ) — ) Net income attributable to Mueller Industries, Inc. $ $ ) $ ) $ $ ) $ Diluted earnings per share $ $ ) $ ) $ $ ) $ For the Year Ended December 29, 2012 Impact of (In thousands, except per share data) As Reported LIFO Gain Insurance Settlement Litigation Settlement Severance Pro forma Operating income $ $ ) $ ) $ ) $ $ Interest expense ) — ) Other income, net — Income before income taxes ) ) ) Income tax expense ) ) ) Consolidated net income ) ) ) Net income attributable to non-controlling interest ) — ) Net income attributable to Mueller Industries, Inc. $ $ ) $ ) $ ) $ $ Diluted earnings per share $ $ ) $ ) $ ) $ $ Page 6 of 6
